Citation Nr: 0509272	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a compensable evaluation 
for the veteran's service-connected right inguinal hernia.  
The veteran has since moved to Ohio.  Therefore, the case as 
been transferred to the RO in Cleveland, Ohio.

The Board observes that in a July 2004 rating decision, the 
RO denied the veteran's claim for service connection for a 
neurogenic bladder.  The veteran provided some testimony on 
that matter at a February 2005 hearing before the 
undersigned.  As noted at that hearing, upon review of the 
record, that matter is not in proper appellate status and 
will not be addressed in this document.  In this regard, it 
is referred back to the RO for appropriate action, including 
consideration as to whether an appeal has otherwise been 
initiated as to that claim.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year notice of disagreement (NOD) 
filing period, cannot constitute a valid NOD because it was 
taken before the Board and not the RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  At a 
hearing held in February 2005, the veteran testified that he 
underwent a right inguinal hernia repair in November 2003 at 
the Wade Park VA Medical Center.  However, it does not appear 
that these records have been obtained and considered by the 
RO.  Therefore, these records need to be obtained before the 
Board can adjudicate this appeal.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The record shows that the veteran failed to report to a 
scheduled VA compensation examination in May 2004 in San 
Juan.  The Board points out that when a claimant fails to 
report for an examination scheduled in conjunction a claim 
for increase compensation benefits, the clam shall be denied.  
38 C.F.R. § 3.655 (2004).  However, it appears that around 
this time, the veteran may have relocated to the Cleveland 
area.  Further, the Board finds that based on the testimony 
provided by the veteran at his February 2005 hearing 
concerning the symptomatology associated with his service-
connected right inguinal hernia, a current examination is in 
order.  However, the veteran is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may adversely affect the outcome of his claim.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  All outstanding medical records dated 
from 2003 to the present which pertain to 
the veteran's right inguinal hernia 
should be obtained from the Wade Park VA 
Medical Center.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be scheduled an 
appropriate VA examination to determine 
the nature and severity of his right 
inguinal hernia.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for 
review.  Any tests and studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected right inguinal hernia 
repair.  In particular, the examiner 
should state whether the right inguinal 
hernia is best characterized as:

(a)  Small, reducible, or without true 
hernia protrusion;

(b)  Not operated, but remediable;

(c)  Postoperative recurrent, readily 
reducible and well supported by truss or 
belt;

(d)  Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible; or

(e)  Large, postoperative, recurrent, not 
well supported under ordinary conditions 
and not readily reducible, when 
considered inoperable.

The rationale for all opinions expressed 
should also be provided.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

4.  The RO should then readjudicate the 
issue of entitlement to a compensable 
evaluation for a right inguinal hernia.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




